Exhibit 10.2

 

Execution Version

 

Thomas Group, Inc.

5221 N. O’Connor Boulevard, Suite 500

Irving, Texas 75039-3714

 

PRIVATE & CONFIDENTIAL

March 4, 2008

Mr. Earle Steinberg

313 Gentilly Place

Houston, TX 77024

 

                Re:  Terms and Conditions of Employment

 

Dear Mr. Steinberg:

 

This letter (this “Employment Letter”) will evidence the terms and conditions
relating to your employment by Thomas Group, Inc. (the “Company”) and
appointment to the office of President and Chief Executive Officer.  This
Employment Letter shall be effective beginning on the date (the “Effective
Date”) that is the later of (i) the date that you execute and deliver this
Employment Letter to the Company and (ii) the date that this Employment Letter
and the terms hereof are approved by the Board of Directors and the Compensation
and Corporate Governance Committee of the Board of Directors (the “Compensation
Committee”).

 

1.  Terms of Employment

 

(a)                                  Appointment as President and Chief
Executive Officer.  You are being hired by the Company and being appointed to
the offices of President and Chief Executive Officer.  Unless otherwise agreed,
the first day of your employment in such capacity will be March 10, 2008 (the
“Scheduled Start Date”).

 

(b)                                 Duties; Reporting.  You will have such
duties and responsibilities as are established by the Board of Directors of the
Company, commensurate with your position as President and Chief Executive
Officer. You shall exercise due diligence and reasonable care in the performance
of your duties and responsibilities and shall use your best efforts to maintain
and enhance the business and reputation of the Company.  As President and Chief
Executive Officer, you will report to the Company’s Executive Chairman and the
Board of Directors of the Company and, at least annually, your performance will
be reviewed by the Board of Directors or the Compensation Committee.

 

(c)                                  Time Commitment.  You shall devote
substantially your entire business time, energy and skills to your duties as
President and Chief Executive Officer while employed by the Company, and you
will not accept any directorship or engage in any other business activities
without the prior approval of the Board of Directors.

 

(d)                                 Compensation.  Your base salary shall be
$512,000 if annualized, beginning on the Scheduled Start Date, payable in such
installments as are determined by the Company, no less frequently than monthly,
through the term of your employment hereunder.  Your base salary shall be
payable in accordance with the Company’s standard payroll policies and subject
to standard

 

 

--------------------------------------------------------------------------------


 

withholdings and deductions.  If your actual start date with the Company is
prior to the Scheduled Start Date, the Company shall compensate you pro-rata
based on the number of days worked prior the Scheduled Start Date divided by
366.

 

(E)                                  EMPLOYMENT STATUS; TERMINATION.  YOUR
EMPLOYMENT SHALL BE “AT-WILL.”  YOUR EMPLOYMENT MAY BE TERMINATED BY THE COMPANY
BY ACTION OF THE BOARD OF DIRECTORS AT ANY TIME AND FOR ANY OR NO REASON UPON AT
LEAST SIX MONTHS PRIOR WRITTEN NOTICE, OR IMMEDIATELY UPON WRITTEN NOTICE IF
SUCH TERMINATION IS FOR CAUSE.  NOTWITHSTANDING ANY NOTICE PERIOD REQUIRED BY
THE PRECEDING SENTENCE, THE COMPANY MAY TERMINATE YOUR EMPLOYMENT BY WRITTEN
NOTICE EFFECTIVE IMMEDIATELY OR AT ANY TIME DURING SUCH SIX-MONTH NOTICE PERIOD
AND PAY YOU YOUR BASE SALARY FOR THE REMAINING PORTION OF SUCH SIX-MONTH NOTICE
PERIOD IN LIEU OF YOUR CONTINUED EMPLOYMENT THROUGH THE END OF SUCH NOTICE
PERIOD.  YOUR EMPLOYMENT MAY BE TERMINATED BY YOU WITH AT LEAST THREE MONTHS
PRIOR WRITTEN NOTICE TO THE BOARD OF DIRECTORS.  UPON YOUR TERMINATION FOR ANY
REASON, IF REQUESTED BY THE COMPANY, YOU AGREE TO RESIGN FROM ALL OTHER
POSITIONS WITH THE COMPANY AND ITS AFFILIATES, INCLUDING ANY DIRECTOR OR OFFICER
POSITIONS THAT YOU MAY HOLD WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES.  AS
USED HEREIN, “CAUSE” SHALL MEAN: (1) YOUR CONVICTION OR PLEA OF GUILTY OR NOLO
CONTENDERE TO A CRIME THAT INVOLVES DISHONESTY, DISLOYALTY, MORAL TURPITUDE,
SEXUAL HARASSMENT OR DISCRIMINATION, PROVIDES FOR A TERM OF IMPRISONMENT OR
CONSTITUTES A FELONY; (2) THE WILLFUL AND INTENTIONAL FAILURE OR WILLFUL AND
INTENTIONAL REFUSAL TO FOLLOW REASONABLE AND LAWFUL INSTRUCTIONS OF THE
COMPANY’S BOARD OF DIRECTORS; (3) A MATERIAL ACT OR OMISSION INVOLVING
INTENTIONAL MISCONDUCT, MALFEASANCE OR GROSS NEGLIGENCE IN PERFORMANCE OF DUTIES
TO THE COMPANY OR INVOLVING NEGLECT OF DUTIES IN A MANNER THAT IS MATERIALLY
DAMAGING TO THE COMPANY OR AN AFFILIATE OF THE COMPANY; (4) A MATERIAL BREACH OR
DEFAULT IN THE PERFORMANCE OF OBLIGATIONS UNDER YOUR EMPLOYMENT AGREEMENT WITH
THE COMPANY; (5) A SERIOUS VIOLATION OF ANY OF THE COMPANY’S POLICIES TO WHICH
OFFICERS OF THE COMPANY ARE SUBJECT; OR (6) AN ACT OF MISAPPROPRIATION,
EMBEZZLEMENT, FRAUD OR SIMILAR CONDUCT, WHETHER OR NOT INVOLVING THE COMPANY.

 

2.  Share Awards; Bonus and other Benefits

 

(a)                                  Sign-On Share Award.  Promptly following
your first day of employment under this Employment Letter, the Compensation
Committee shall cause the Company to issue you an award entitling you to receive
50,000 restricted shares of the Company’s common stock, par value $0.01 per
share (the “Sign-on Shares”), upon the terms and subject to the conditions set
forth in the Sign-On Share Award agreement governing such award as approved by
the Compensation Committee (the “Sign-On Share Award”).  Except as otherwise
provided in the Sign-On Share Award, the Sign-On Shares will be issued under the
2005 Omnibus Stock and Incentive Plan of the Company or such other plan as is
determined by the Compensation Committee and will vest and become deliverable to
you upon the one-year anniversary of your Scheduled Start Date.  As a condition
to the issuance of such Sign-On Shares, you agree to make such representations,
warranties and undertakings and execute such agreements, instruments and other
documents as the Company may deem necessary or advisable to assure compliance
with any law or regulation.

 

(b)                                 Performance Share Award.  Promptly following
your first day of employment under this Employment Letter, the Compensation
Committee shall cause the Company to issue to you an award entitling you to
receive up to 380,000 shares of the Company’s common stock, par value $0.01 per
share (the “Performance Shares”), upon the terms and subject to the conditions
set forth in the Performance Share Award agreement governing such award as
approved by the Compensation Committee (the “Performance Share Award”).  The
Performance Shares will be

 

--------------------------------------------------------------------------------


issued under the 2008 Omnibus Stock and Incentive Plan of the Company or such
other plan as is determined by the Compensation Committee.  As a condition to
the issuance of such Performance Shares, you agree to make such representations,
warranties and undertakings and execute such agreements, instruments and other
documents as the Company may deem necessary or advisable to assure compliance
with any law or regulation.

 

(c)                                  Restrictions on Shares.  In addition to any
transfer restrictions set forth in the awards referenced above or in any other
applicable agreement, you will not be permitted to sell any shares of the
Company’s common stock that you receive, except (i) in compliance with Company
policies applicable to the Company’s executive officers and (ii) in compliance
with applicable securities laws.

 

(d)                                 Annual Bonus.  For each calendar year that
you are employed hereunder, beginning in 2008, you will be eligible to receive
an annual performance bonus upon achievement of such performance objectives as
are established during the first quarter of the applicable year by the
Compensation Committee and communicated to you.  The target amount for your
annual performance bonus for calendar year 2008 and for each calendar year
thereafter shall be $350,000 (subject to pro rata reduction in 2008 based on the
number of days in 2008 after the Scheduled Start Date divided by 366).  The
Company agrees that for years after calendar 2008, the Compensation Committee
will consider the feasibility of paying bonus payments greater or lesser than
the target amount based on proportionate underachievement or overachievement of
your performance objectives.  Any bonus payment shall be made in the Company’s
sole discretion in accordance with the policies established from time to time by
the Compensation Committee and shall be subject to standard withholdings and
deductions.

 

(e)                                  Car Allowance.  The Company shall provide
you a monthly car allowance not to exceed $1000, which shall be inclusive of all
costs including insurance.

 

(f)                                    Benefits.  You will be entitled to
participate in all employee benefit, fringe and perquisite plans, practices,
programs, policies and arrangements generally provided to executives of the
Company at a level commensurate with your position.

 

(g)                                 Business Expenses.  The Company will
reimburse you for the travel, entertainment and other business expenses incurred
by you in the performance of your duties in accordance with the Company’s
policies applicable to senior executives as in effect from time to time.  While
you understand that the Company’s headquarters are located in Irving, Texas, and
that your services will be provided primarily from such office, you have
informed the Company that you intend to maintain your primary residence in
Houston, Texas.  The Company acknowledges that you intend to travel by
commercial airline between your home in Houston, Texas and Dallas, Texas while
employed by the Company and, with respect to such travel, the Company agrees to
reimburse you for the actual cost of commercial airline travel, not to exceed a
total of $12,000 in any 12-month period.  In addition, the Company agrees to
reimburse you for the actual cost of reasonable hotel accommodations in the
Dallas, Texas area for a period of two months after your actual start of
employment with the Company, not to exceed a total of $4,000.  Reimbursement for
such travel and hotel accommodations will be made in accordance with the
Company’s regular expense reimbursement processes following presentment of
appropriate documentation therefor.

 

--------------------------------------------------------------------------------



(H)                                 AMOUNTS PAYABLE UPON TERMINATION GENERALLY. 
UPON TERMINATION OF YOUR EMPLOYMENT, THE COMPANY WILL PAY YOU: (I) ANY EARNED
BUT UNPAID ANNUAL BASE SALARY THROUGH THE DATE OF TERMINATION, (II) ANY EARNED
BUT UNPAID ANNUAL BONUS FOR ANY PRECEDING YEAR, AS SOLELY DETERMINED IN GOOD
FAITH BY THE COMPENSATION COMMITTEE, (III) ANY UNREIMBURSED BUSINESS EXPENSES
THAT ARE REIMBURSABLE HEREUNDER AND (IV) ANY OTHER AMOUNTS DUE UNDER THE TERMS
OF ANY OF THE COMPANY’S BENEFIT PLANS APPLICABLE TO YOU.  ALL SUCH PAYMENTS
SHALL BE SUBJECT TO STANDARD WITHHOLDINGS AND DEDUCTIONS.


 


(I)                                     AMOUNTS PAYABLE UPON TERMINATION
FOLLOWING A CHANGE IN CONTROL.  IF WITHIN ONE YEAR AFTER A CHANGE IN CONTROL (AS
SUCH TERM IS DEFINED IN THE PERFORMANCE SHARE AWARD) EITHER (A) THE COMPANY
TERMINATES YOUR EMPLOYMENT WITH THE COMPANY WITHOUT CAUSE, OR (B) YOU TERMINATE
YOUR EMPLOYMENT WITH THE COMPANY FOR GOOD REASON, THEN YOU WILL BE ENTITLED TO
RECEIVE 12 MONTHS OF BASE SALARY PAYABLE UNDER PARAGRAPH 1(D) (WHICH SHALL BE
PAYABLE IN ACCORDANCE WITH PARAGRAPH 1(D)).  AS USED HEREIN, “GOOD REASON” SHALL
MEAN THE OCCURRENCE OF EITHER OF THE FOLLOWING CIRCUMSTANCES WITHOUT YOUR
CONSENT: (1) A MATERIAL REDUCTION IN YOUR BASE SALARY; OR (2) A MATERIAL
DIMINUTION OF YOUR DUTIES, AUTHORITY OR RESPONSIBILITIES AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH DIMINUTION.


 

(j)                                     Amounts Payable Upon Termination Due to
Death.  If your employment with the Company is terminated due to your death,
your estate will be entitled to receive (i) six months of base salary payable
under paragraph 1(d) (which shall be payable in accordance with paragraph 1(d))
and (ii) in the sole discretion of the Compensation Committee, such pro rata
portion of the annual bonus, if any, that the Compensation Committee determines
should be payable based upon your performance during the applicable year.

 

(k)                                  Amounts Payable Upon Termination Due to
Disability.  You or the Company may terminate your employment by reason of
Disability by written notice to the other party to that effect.  Unless
otherwise specified in the notice, such termination shall be effective
immediately. If your employment is terminated due to Disability, you will be
entitled to receive (i) six months of base salary payable under paragraph
1(d) (which shall be payable in accordance with paragraph 1(d)) and (ii) in the
sole discretion of the Compensation Committee, such pro rata portion of the
annual bonus, if any, that the Compensation Committee determines should be
payable based upon your performance during the applicable year.  As used herein,
“Disability” shall mean your present incapacity resulting from an injury or
illness (either mental or physical) which, in the reasonable opinion of the
Compensation Committee based on such medical evidence as it deems necessary,
will result in death or can be expected to continue for a period of at least
twelve (12) months and will prevent you from performing the normal services
required of you by the Company; provided, however, that such disability did not
result, in whole or in part:  (i) from chronic alcoholism; (ii) from addiction
to narcotics; (ii) from a felonious undertaking; or (iv) from an intentional
self inflicted wound.

 

3.  Miscellaneous Terms

 

(a)                                  Indemnification and Employee
Representations.  The Company will indemnify you to the fullest extent permitted
by law and the Company’s Certificate of Incorporation as in effect as of the
Effective Date with respect to your activities on behalf of the Company.

 

--------------------------------------------------------------------------------


It is the policy and practice of the Company to reasonably ensure that the
Company and all new employees honor the terms of any reasonable post-employment
restrictions contained in agreements with prior employers of such new
employees.  Furthermore, you will never be asked to share, utilize or disclose
in any way the proprietary or confidential information of a prior employer as
part of your duties on behalf of the Company.  You agree to promptly notify the
Board of Directors if you find yourself in a position of possibly violating your
contractual agreement(s) with prior employers.

 

You will be covered under the Company’s D&O liability insurance on the same
basis as other senior level executives of the Company.

 

(b)                                 Confidential Information.  In order to
assist you with your duties, the Company agrees to provide you with specialized
knowledge and training regarding the business in which the Company is involved,
and to provide you with initial and ongoing confidential information and trade
secrets of the Company (“Confidential Information”).  For purposes of this
Employment Letter, Confidential Information includes, but is not limited to,
information regarding the use and application of Total Cycle Time methodologies
and other information and concepts developed by the Company to improve the
business processes of corporations and other organizations; software or other
technology developed by the Company and any research data or other documentation
related to the development of such software/technology; client lists and
prospects lists developed by the Company; information regarding the Company’s
clients which you acquire as a result of employment with the Company, including
client contracts, work performed for clients, client contacts, client
requirements and needs, data used by the Company to formulate client bids,
client financial information, and other information regarding the client’s
business; information related to the Company’s business, including but not
limited to marketing strategies and plans, sales procedures, operating policies
and procedures, pricing and pricing strategies, business plans, sales, profits,
and other business and financial information of the Company; training materials
developed by and utilized by the Company; and any other information which you
acquire as a result of your employment with the Company and which you have a
reasonable basis to believe the Company would not want disclosed to a business
competitor or to the general public.

 

You understand and acknowledge that such Confidential Information gives the
Company a competitive advantage over others who do not have this information,
and that the Company would be harmed if the Confidential Information were
disclosed.  You agree that you will hold all Confidential Information in trust
and will not use the information for any purpose other than the benefit of the
Company, or disclose to any person or entity any Confidential Information except
as necessary during your employment with the Company to perform services on
behalf of the Company. You will also take reasonable steps to safeguard such
Confidential Information and prevent its disclosure to unauthorized persons.

 

(c)                                  Non-Competition.

 

(i)                                     As used herein, the term
“Non-Competition Period” shall mean the period beginning on the Effective Date
and continuing until the date that is 12 months after the date of your
termination of employment with the Company, regardless of the reason for such
termination.

 

(ii)                                  You and the Company agree that this
paragraph 3(c) is ancillary to the Company’s promise to provide you with
Confidential Information and your return promise not to use or disclose the
Confidential Information.  In consideration and for the protection of the
Confidential Information that the Company shall provide to you, during the
Non-Competition Period, you shall not (other than for the benefit of the Company
or its affiliates pursuant to this Employment Letter) directly or indirectly
render services to, assist, participate in the affairs of, or otherwise be
connected with any person or enterprise (other than the Company), which person
or enterprise is engaged in, or is planning to engage in, and shall not
personally engage in any business that is in any respect competitive with the
business of the Company, with respect to any services of the Company that were
within your management responsibility at any time within the twelve-month period
immediately prior to the termination of your employment with the Company, in any
capacity which would (i) utilize your services with respect to such business
within the United States of America or any country in which the Company was
conducting business at any time within such twelve-month period; or (ii) utilize
your services in providing any services similar to the services of the Company
to any person or entity to which the Company provided or actively attempted to
provide such services within the twelve-month period immediately prior to the
termination of your employment with the Company (a “Competing Business”). 
Notwithstanding the foregoing, the Company agrees that you may own less than 5%
of the outstanding voting securities of any publicly traded company that is a
Competing Business so long as you do not otherwise participate in such Competing
Business in any way prohibited by this paragraph (ii).

 

(iii)                               During the Non-Competition Period, you will
not, and will not permit any of your affiliates to, directly or indirectly,
solicit or induce any customer or client, prospective customer or client, or
supplier of the Company to reduce or terminate its business relationship with
the Company, otherwise change its relationship with the Company or establish any
relationship with you, any of your affiliates, or with a Competing Business that
would in any way reduce or diminish the business of the Company.

 

(iv)                              During the Non-Competition Period, you will
not, and will not permit any of your affiliates to, directly or indirectly,
hire, recruit, or otherwise solicit or induce any employee of or contractor to
the Company to terminate his or her employment or contractor relationship with
the Company, otherwise change his or her relationship with the Company or
establish any relationship with you, any of your affiliates, or with a Competing
Business for any business purpose deemed competitive with the business of the
Company.

 

(v)                                 You acknowledge that the geographic
boundaries, scope of prohibited activities, and time duration described in the
foregoing paragraphs of this section are reasonable in nature and are no broader
than are necessary to maintain the goodwill of the Company and its affiliates
and the confidentiality of their Confidential Information, and to protect the
other legitimate business interests of the Company and its affiliates.

 

(vi)                              If any court determines that any portion of
this paragraph 3(c) is invalid or unenforceable, the remainder of this paragraph
3(c) shall not thereby be affected and shall be given full effect without regard
to the invalid provisions.  If any court construes any of the provisions of this
paragraph 3(c), or any part thereof, to be unreasonable because of the

 

--------------------------------------------------------------------------------


 

duration or scope of such provision, such court shall have the power to reduce
the duration or scope of such provision and to enforce such provision as so
reduced.

 

(vii)                           You agree that the Company may notify any person
or entity employing you or evidencing an intention of employing you of the
existence and provisions of this Agreement.

 

(d)                                 Remedies for Breach of Covenants of
Non-Disclosure and Noncompetition.  In the event of a breach or threatened
breach of any of the covenants in paragraphs 3(b) and (c), the Company shall
have the right to seek monetary damages for any past breach and equitable
relief, including specific performance by means of an injunction against you or
against your partners, agents, representatives, servants, employers, employees,
family members and/or any and all persons acting directly, indirectly, or
otherwise in concert with you, to prevent or restrain any such breach.

 

(e)                                  Intellectual Property.  You acknowledge and
agree that all discoveries, inventions, designs, improvements, ideas, writings,
copyrights, publications, study protocols, study results, computer data or
programs, or other intellectual property, whether or not subject to patent or
copyright laws, which you conceive solely or jointly with others, in the course
or scope of your employment with the Company or in any way related to the
Company’s business, whether during or after working hours, or with the use of
the Company’s equipment, materials or facilities (collectively referred to
herein as “Intellectual Property”), shall be the sole and exclusive property of
the Company without further compensation to you.  For the avoidance of doubt,
Intellectual Property shall not include any general industry knowledge acquired
or possessed by you prior to the date hereof.  You shall take such steps as are
necessary or appropriate to maintain complete and current records of the
Intellectual Property conceived by you, and you shall assign to the Company or
its designees the entire right, title and interest in said Intellectual Property
and shall assist the Company, at the Company’s expense, in obtaining, defending
and enforcing the Company’s rights therein. You hereby appoint the Company as
your attorney-in-fact to execute on your behalf any assignments or other
documents deemed necessary by the Company to protect or perfect its rights to
any Intellectual Property.

 

(f)                                    Non-disparagement.  You agree not to,
directly or indirectly, disparage the Company or any of its affiliates or any of
their respective stockholders, affiliates, directors, officers, employees,
agents or representatives, or any of their financial records or operations, or
any of their products or practices, either orally or in writing.

 

(g)                                 Amendments; Choice of Law.  This Employment
Letter can be amended only in writing signed by both you and the Company.  The
terms and conditions of this Employment Letter shall be governed by and
construed in accordance with the internal laws of the State of Texas.

 

(h)                                 Notices.  For the purpose of this Employment
Letter, notices and all other communications provided for in this Employment
Letter shall be in writing and shall be deemed to have been duly given when
delivered personally or by overnight service or delivered or mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed to the Company at its executive office or to you at the address on the
records of the Company (provided that all notices to the Company shall be
directed to the attention of the Chairman of the Compensation

 

--------------------------------------------------------------------------------


Committee) or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

(i)                                     Survival; Waiver and Counterparts.  If
any provision of this Employment Letter or any portion thereof is declared
invalid, illegal, or incapable of being enforced by any court of competent
jurisdiction, the remainder of such provisions and all of the remaining
provisions of this Employment Letter shall continue in full force and effect. 
Failure to insist upon strict compliance with any of the terms, covenants, or
conditions of this Employment Letter shall not be deemed a waiver of such term,
covenant, or condition, nor shall any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at anyone or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.  This Employment Letter may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

(j)                                     Successors and Assigns.  The Company may
assign its rights and obligations under this Employment Letter without your
consent to any successor to all or substantially all the assets of the Company,
by merger, stock or asset sale or otherwise, and may assign or encumber this
Employment Letter and its rights hereunder as security for indebtedness of the
Company and its affiliates.  All representations, warranties, covenants, terms,
conditions and provisions of this Employment Letter shall be binding upon and
inure to the benefit of, and be enforceable by the respective heirs, legal
representatives, successors and permitted assigns of the Company and you. 
Neither this Employment Letter nor any rights, interests or obligations
hereunder may be assigned by you without the prior written consent of the
Company.

 

(k)                                  Section 409A.  It is intended that this
Employment Letter will comply with Section 409A of the Internal Revenue Code and
this Employment Letter shall be interpreted in a manner consistent with such
intent.  If any provision of this Employment Letter (or of any award of
compensation, including deferred compensation or benefits) would cause you to
incur any additional tax or interest under Section 409A or any regulations or
Treasury guidance promulgated thereunder, the Company shall reform such
provision; provided that the Company agrees to maintain, to the maximum extent
practicable and without additional cost to the Company, the original intent and
economic benefit to you of the applicable provision without violating the
provisions of Section 409A; provided, further, in no event shall you be required
to defer the date on which you are entitled to receive any payment or benefit
hereunder for a period in excess of six months.

 

(l)                                     Entire Agreement.  The items in this
Employment Letter and the other items referred to above represent the Company’s
and your entire agreement with respect to the terms and conditions of your
employment following the Effective Date.  Any contrary representations that may
have been made to you at any time are superseded by this Employment Letter.  By
signing below, you agree to the terms and conditions of employment specified in
this Employment Letter and the accompanying documents.

 

***Remainder of this Page Intentionally Left Blank***

 

 

--------------------------------------------------------------------------------


 

If you agree that the foregoing terms and conditions accurately evidence our
agreement concerning your employment after the Effective Date, please sign and
return this Employment Letter.

 

Very truly yours,

 

/s/ Michael E. McGrath

 

 

 

 

 

 

 

Michael E. McGrath

 

 

 

Executive Chairman

 

 

 

Thomas Group, Inc.

 

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

/s/ Earle Steinberg

 

 

 

Earle Steinberg

 

 

 

 

 

 

--------------------------------------------------------------------------------